Citation Nr: 1313970	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  04-41 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to service connection for a back condition.

In December 2005, the Veteran failed to appear for a hearing before the Board at the RO.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. 
§ 20.704(d) (2012). 

The claim was remanded by the Board in February and September 2008 and July 2010.  In September 2011, the Board denied entitlement to service connection for a back disorder.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2012 Order, the Court granted the parties' July 2012 Joint Motion for Partial Remand (joint motion) and remanded the case to the Board for action consistent with the joint motion.  The case now is before the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the July 2012 joint motion, the parties agreed that the VA had not fulfilled its duty to assist the claimant.  Specifically, the parties indicated that the Board erred by not addressing entitlement to service connection based on continuity of symptomatology and by not addressing the Veteran's credibility.  The parties' agreed that if the Veteran was found credible as to the continuity of symptoms and treatment beginning in 1982, the April 2008 VA examination would be inadequate because it would not have been based on a proper consideration of the Veteran's medical history.  

The Veteran is competent to report symptoms such as back pain and when they began or when he received treatment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Indeed, the Board recognizes that in the November 2003 claim the Veteran noted the onset of his back disability to be in 1975.  His representative asserted that his back symptoms began during service and had worsened in severity ever since and the Veteran reported that he had sought medical treatment for his back symptoms beginning in 1980 (March 2004 notice of disagreement) or 1982 (April 2004 statement).  The record demonstrated one notation of low back pain in May 1982 from Dr. Owen.  Although the next private treatment records in the claims file, including those from Dr. Jensen and Dr. Cook, begin in August 1989, the first notation of back-related treatment in these records was in January 1998.  At that point, the Veteran reported that he had twisted his back in the shower and acute lumbosacral strain was assessed.  In June 1998, severe lumbosacral degenerative disc disease with radiculopathy was diagnosed based on MRI results.  Thereafter, the Veteran reported back symptoms about once or twice per year through 2003, including another report of a back strain in January 2003.  Private treatment records end in October 2003.  He also reported back pain during 2004 VA treatment.  

Based on the foregoing, the Board finds the Veteran's reports of low back symptoms since service and medical treatment since the early 1980s to be credible.  

Although a VA examination and opinion was provided in April 2008, the examiner did not consider the Veteran's reports of continuous symptoms since service or continuous treatment since the early 1980s.  Therefore, the Board finds that a new VA examination is required to properly adjudicate this claim.  

Upon remand, the Board requests that updated VA treatment records be obtained.  In addition, the Veteran should be requested to provide the necessary information and authorizations to obtain complete private treatment records, including treatment since October 2003.  If the Veteran provides such authorizations, the treatment records must be obtained.  If he does not, he must be informed that he should provide those records himself.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the claims file or Virtual VA.  
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Ask the Veteran to provide the necessary information and releases authorizing VA to obtain all records of private treatment, including treatment since October 2003.  If the necessary information and authorizations are provided, obtain the treatment identified.  The Veteran is advised that all prior authorizations have expired.  

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

3.  Once the above development has been completed, provide the Veteran with a VA spine examination with a qualified physician to determine whether any current disability, to include degenerative disc disease, is related to service.  

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current lumbar spine disability, to include degenerative disc disease of the lumbar spine, had onset in service or is otherwise related to a disease or injury in service.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injury, exposures, or events, and his current symptoms.  The examiner must specifically comment on the Veteran's report of continuous low back symptoms since service and must also specifically discuss his reports of continuous treatment since the early 1980s.  

If the examiner discounts the Veteran's reports, he or she must explain the reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

5.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


